Name: Commission Implementing Regulation (EU) NoÃ 87/2013 of 31Ã January 2013 correcting the Polish version of Implementing Regulation (EU) NoÃ 29/2012 on marketing standards for olive oil
 Type: Implementing Regulation
 Subject Matter: marketing;  processed agricultural produce;  consumption
 Date Published: nan

 1.2.2013 EN Official Journal of the European Union L 32/7 COMMISSION IMPLEMENTING REGULATION (EU) No 87/2013 of 31 January 2013 correcting the Polish version of Implementing Regulation (EU) No 29/2012 on marketing standards for olive oil THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 113, paragraph 1, point (a), and Article 121, first paragraph, point (a), in conjunction with Article 4, Whereas: (1) The Polish version of Commission Implementing Regulation (EU) No 29/2012 of 13 January 2012 on marketing standards for olive oil (2) contains an error. The text of the first of the two labels provided for in point (d) of the second paragraph of Article 3 of that Regulation incorrectly refers to the pomace obtained after the extraction of olive oil instead of the product obtained after the extraction of olive oil. In consequence the meaning of both labels in the Polish version of the Regulation overlaps. (2) Implementing Regulation (EU) No 29/2012 should therefore be corrected accordingly. (3) In order to avoid any prejudice to the interests of those economic operators who have complied with the incorrect obligation provided for by the Polish version of Implementing Regulation (EU) No 29/2012, they should be allowed to continue using incorrect labels for a certain period. In order to minimise the duration of that period, this Regulation should enter into force on the day following that of its publication. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Concerns only the Polish version. Article 2 Products which have been manufactured and labelled in the Union or imported into the Union and put into free circulation in accordance with the Polish version of Implementing Regulation (EU) No 29/2012 before the entry into force of this Regulation may be marketed until 2 February 2014. Article 3 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 January 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 12, 14.1.2012, p. 14.